Libbey, J.
This is a bill in equity to redeem a mortgage. Thomas S. Welch and Angerona Welch, his wife, were tenants in common, in equal shares, of the premises embraced in the mortgage, and on the second day of June, 1848, they made the mortgage in issue to Samuel Stearns, to secure the payment of a note for $500, payable in five years. Angerona Welch died August 3, 1851, leaving the complainant and six other children her heirs at law. By the agreed statement it appears that Thomas S. Welch owns one undivided half of the equity of redemption, and the seven children of Angerona, including the complainant, the other half. They are all interested in all the questions embraced in the bill.
It is well settled that all the parties legally interested in the right to redeem a mortgage must be made parties to a bill to redeem. If any of them refuse to become parties complainant, *194they must be made respondents. Chamberlain v. Lancey, 60 Maine, 230. Southard v. Sutton, 68 Maine, 575.
As all the parties in interest are not in court, and have no opportunity to be heard, we do not deem it proper to consider, and attempt to determine, the other questions raised and discussed at the argument.
The bill must be dismissed for want of proper parties.

Bill dismissed with costs for respondents.

Appleton, C. J., Walton, Barrows and Virgin, JJ., concurred.